Citation Nr: 0840062	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis, to include as secondary to service-connected 
bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1970 to 
October 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

By a January 2008 rating decision, the RO granted the 
veteran's claim for entitlement to service connection for 
bilateral pes planus.  In light of the foregoing, no 
allegations of errors of fact or law remain for appellate 
consideration.  The RO's decision has fully resolved and 
rendered moot this claim.  No exceptions to the mootness 
doctrine are present because the benefits sought on appeal 
have been granted without the need for action by the Board.  
See Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see 38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2008).

In an October 2005 claim, a January 2006 lay statement, the 
February 2006 substantive appeal, and at the June 2008 Board 
hearing, the veteran raised three claims for entitlement to 
service connection:  1) a dental disorder; 2) a bilateral hip 
disorder, to include as due to service-connected bilateral 
pes planus; and 3) a bilateral ankle disorder, to include as 
due to service-connected bilateral pes planus.  These issues 
are referred to the RO for appropriate action. 

Regarding the claims remaining on appeal, Veterans Health 
Administration (VHA) opinions were obtained by the Board in 
July and August 2007.  The veteran was provided a copy of the 
opinion in September 2007 and given 60 days from the date of 
the letter to submit any additional evidence or argument.  No 
response was provided.  The matter was Remanded to the 
Appeals Management Center in October 2007 for additional 
development.

Additionally, a Board hearing was held in September 2006 by 
Mary Sabulsky, a Veterans Law Judge.  In June 2008, another 
Board hearing was held by Michael Herman, an Acting Veterans 
Law Judge.  These Veterans Law Judges were designated by the 
Chairman to conduct the hearings pursuant and are included in 
the panel of judges rendering the determination in this case.  
38 U.S.C.A. § 7107(c), (e)(2) (West 2002).  Transcripts of 
the hearing testimony are in the claims file.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral 
plantar fasciitis is not related to active military service 
or to service-connected bilateral pes planus.

2.  The evidence of record demonstrates that a bilateral knee 
disorder is not related to active military service or to 
service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was not incurred in or 
aggravated by active military service, and is not proximately 
due to or the result of service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active military service, and is not proximately 
due to or the result of service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in March and June 2005, March 
2006, and October 2007.  Specifically regarding VA's duty to 
notify, the notifications to the veteran apprised him of what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
March 2006 notice was provided to the veteran, the claim was 
readjudicated in a June 2006 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his service connection claims.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Recognition is given to the fact that the aforementioned 
letters failed to provide the veteran notice of the criteria 
needed to establish service connection on a secondary basis.  
As noted directly above, failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements is 
presumed to create prejudicial error.  Sanders v. Nicholson.  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id. at 889.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id. at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Federal Circuit indicated that this was not 
an exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, 487 F.3d 881.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
testimony rendered by the veteran at his June 2008 personal 
hearing shows that he has actual knowledge of the criteria 
for establishing service connection on a secondary basis.  He 
specifically argued that his service connected pes planus had 
either caused or aggravated his bilateral knee disorder and 
plantar fasciitis.  Argument presented by his representative 
also demonstrates an understanding of the principals of 
secondary service connection.  Indeed, the veteran even 
provided a medical opinion to address the issue of secondary 
service connection.  Thus, as the Board finds the veteran had 
actual knowledge of the elements of establishing service 
connection on a secondary basis, any failure to provide him 
with adequate notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.

The veteran's service treatment records, VA medical records, 
VA examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In July 2008, the veteran submitted a private 
medical record with a waiver of RO adjudication.  See 
38 C.F.R. § 20.1304(c) (2008) (holding that any additional 
pertinent evidence received by the Board that has not already 
been considered by the RO must be referred to the RO for 
consideration unless there has been a waiver of such 
consideration).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.



	(CONTINUED ON NEXT PAGE)

Analysis

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, the following must be 
shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

An alternative method of establishing the second and third 
elements is through a demonstration of continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was noted during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Clyburn v. West, 12 Vet. App. 296, 301-02 
(1999) (noting that lay testimony is not competent to 
demonstrate that the current condition is the same as the in-
service condition or condition since service discharge unless 
the condition is capable of lay observation).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

The veteran's service treatment records were negative for any 
plantar fasciitis and/or complaints, treatment, or diagnosis 
of a chronic disability of the knees.  The service entrance 
and discharge examinations noted normal feet and lower 
extremities.  In an April 1970 service treatment record, 
there was swelling and edema of the bilateral feet.  Soaks 
and limited duty were prescribed.  One day later, pes planus 
was assessed and the veteran was referred to the foot clinic.

In April 2005 and January 2006 lay statements and at the May 
2006 RO hearing, the September 2006 Board hearing, and the 
July 2008 Board hearing, the veteran provided testimony 
regarding his knee and feet conditions.  The veteran reported 
that he was overweight on service entrance and that due to a 
forced weight loss program in boot camp, he lost 65 pounds in 
3 months.  He stated that while others were resting, he was 
required to keep exercising.  The veteran reported that 
during boot camp, he was sent to the base doctor for a foot 
condition.  He stated that since service discharge, he has 
had constant pain of the feet, ankles, knees, and hips.  The 
veteran reported that he had not sought medical treatment 
because he did not have medical insurance and could not 
afford to see a physician.  He had owned an industrial and 
commercial sharpening service, which involved bending and 
lifting.  He asserted that his knee and ankle disorders were 
due to in-service repetitive trauma, but that there had been 
no specific injury to the knees or ankles.  He also stated 
that the disorders were due to the altered gait caused by his 
pes planus.  

An August 2005 VA feet examination was conducted upon review 
of the claims file.  The veteran reported feet swelling and 
pain in the arches.  He reported there was constant pain on 
the outside and front of the knees.  X-rays were not 
obtained.  Upon examination, the impressions were bilateral 
pes planus, bilateral plantar fasciitis, and bilateral knee 
tendonitis.  The examiner opined that it was not as likely as 
not that the bilateral foot and knee problems were related to 
military service.  

In an October 2005 VA medical record, the veteran reported 
left knee pain.  He reported that he entered the military 
overweight, lost 65 pounds in boot camp, and has had knee 
problems since that time.  The assessment was knee pain.  The 
examiner stated that the cause of the pain was unclear, but 
noted that it correlated with the veteran's time in service 
and the stresses of boot camp.  The examiner opined that it 
was possible that the knee pain could be related to service.  
In a December 2005 VA record, it was noted that the veteran 
provided a history of bilateral knee pain that radiated to 
the hips and ankles, onset during service.  

Several January 2006 lay statements were submitted.  The 
veteran's sister reported that the veteran was heavy at 
service entrance and exercised hard during boot camp to go 
from 225 pounds to 160 pounds in 3 months.  She reported that 
the continued pounding during boot camp injured his hips, 
knees, ankles, and feet.  D.O. stated that he had known the 
veteran for 30 years and that he had knee, ankle, and hip 
problems.  He stated that the veteran went through hard times 
during service in a forced weight loss program.  D.O. stated 
that he saw the same thing during his time serving in a 
different branch of service.  R.G.L. stated that he had known 
the veteran since 1962.  R.G.L. reported that the veteran had 
problems in basic training and has had problems since that 
time with his feet and knees.  


In May 2006 VA medical records, the veteran reported painful 
hips, knees, and ankles.  The assessment was joint pain.  The 
examiner noted that it seemed like degenerative joint 
disease, and that x-rays of the left knee, hips, and ankles 
would be checked.  

In July 2006, the veteran submitted internet articles 
regarding flat feet (pes planus) and plantar fasciitis and a 
VA statement of principles concerning acquired pes planus.  
The pes planus article noted that flat feet may be caused by 
ongoing stress of the feet, obesity, and traumatic injury, 
and that complications included plantar fasciitis and ankle 
and knee pain.  The plantar fasciitis article noted that 
causes included being overweight, excessive standing on hard 
surfaces, and very flat feet.  Plantar fasciitis could cause 
an altered gait and foot and knee pain.  The VA statement of 
principles noted that it was a reasonable hypothesis that 
acquired pes planus may be due to physical trauma, peripheral 
neuropathy, a condition of the tarsal joints, or an inability 
to obtain appropriate clinical management for pes planus.  

At the September 2006 Board hearing, the veteran's sister 
testified that she was surprised at how quickly the veteran 
lost the weight during service and that afterwards he didn't 
move around the way he did when he entered service.  

In a July 2007 VHA medical opinion, a podiatrist reviewed the 
claims file and opined that there was insufficient 
documentation to conclude that bilateral plantar fasciitis 
was related to personal injury suffered or contracted in the 
line of duty or from aggravation of a pre-existing 
disability.  In an August 2007 VHA medical opinion, the 
examiner noted that a review of the claims file had been 
conducted.  The examiner noted that there was no clear 
documented evidence to support a diagnosis of knee tendonitis 
prior to, during, or at separation from service, and thus 
opined that he could not support a causal relationship to 
service.  

A December 2007 VA joints examination was conducted upon a 
review of the claims file.  The veteran reported that he was 
worked extremely hard in boot camp and went from 225 pounds 
to 160 pounds.  He reported that he had not sought out 
medical treatment for knee and foot pain because he did not 
have health insurance and that the pain had progressively 
worsened over time.  The veteran reported that he last worked 
in September 2006 when he sold his industrial tool sharpening 
business, which he had operated for 17 years.  That job had 
required standing on concrete floors on all day with 
occasional heavy lifting and repetitive squatting.  Upon 
examination of the feet, ankles, and knees, the diagnoses 
were bilateral knee tendonitis and bilateral plantar 
fasciitis.  X-rays showed bilateral pes planus and right foot 
degenerative change of the great toe and mild tibial tail and 
left foot mild degenerative changes with plantar calcaneal 
spur.  Bilateral knee x-rays were negative.  The examiner 
found that it was "less likely than not" that bilateral 
plantar fasciitis and bilateral knee tendonitis were a result 
of military service or aggravation as a result of pes planus.  
The examiner noted that the veteran reported that his plantar 
fasciitis was diagnosed a couple of years ago, that the pes 
planus was mild, that there was no altered gait that would 
result in aggravation, there was no evidence to support in-
service plantar fasciitis, and that it was more likely due to 
the veteran's occupation with a history of prolonged 
standing.  The examiner also noted that even if the knee pain 
was present during service, tendonitis is a self-limited 
condition that would resolve without ongoing chronic 
problems.  Moreover, the pes planus was mild, there was no 
altered gait that would result in aggravation of the knees, 
and the knee tendonitis was more likely due to occupational 
duties over the last 17 years.  

A private medical record was submitted in July 2008.  Dr. 
J.H. conducted a physical examination of the veteran.  The 
veteran reported that he had constant ankle and knee pain 
since boot camp that had progressively worsened over the 
years.  The veteran stated that boot camp was strenuous and 
that during this time, he had reported pes planus and 
bilateral ankle swelling but had not reported knee or hip 
pain, although he had those as well.  Upon examination, there 
was a mildly altered gait pattern and moderate pronation of 
the feet and ankles.  The examiner clinically diagnosed knee 
degenerative joint disease and opined that it was secondary 
to his flat feet, noting that flat feet alters the 
biomechanics of the lower extremities, creating stress 
patterns in the knees and often leading to pain and 
degeneration.  


The Board finds that the evidence of record does not support 
a finding of service connection for a bilateral knee 
disorder, to include as secondary to service-connected pes 
planus.  There is currently diagnosed bilateral knee 
tendonitis, but not degenerative joint disease.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Although Dr. J.H. 
diagnosed degenerative joint disease, he did so without x-ray 
evidence, and the December 2007 VA examiner noted negative 
bilateral knee x-rays.  Service treatment records are silent 
for any knee disorder.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  The veteran, however, 
has provided competent testimony that he had bilateral knee 
pain during service.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007) (noting that lay testimony is competent to 
establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).  

Importantly, however, the evidence of record establishes that 
the veteran's bilateral knee tendonitis is not related to 
active service or to his service-connected bilateral pes 
planus.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability); Allen, 7 Vet. App. at 448 (holding that 
secondary service connection requires a current disability 
that was either caused or aggravated by a service-connected 
disability).  The December 2007 VA examiner opined, upon a 
review of the claims file, physical examination of the 
veteran, and with consideration of the veteran's lay 
statements, that the veteran's bilateral knee tendonitis was 
not related to active service or bilateral pes planus.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The 
examiner noted that there was no knee arthritis, tendonitis 
is a self-limited condition that resolves without chronic 
problems, that pes planus was mild and did not create an 
altered gait that would result in aggravation, and that the 
disorder was more likely due to the veteran's occupational 
duties.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(holding that the probative value of medical opinion evidence 
is based on the personal examination of the patient, the 
knowledge and skill in analyzing the data, and the medical 
conclusion reached).  Added to this opinion is the August 
2005 VA examination report, which included the opinion that 
bilateral knee tendonitis was not related to military 
service.

The other medical opinions of record are not highly 
probative.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
First, an October 2005 VA examiner opined that it was 
possible that the veteran's bilateral knee pain could be 
related to service.  This opinion is not probative because it 
is ambivalent.  Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993) (noting that the probative value of a medical opinion 
is diminished where the opinion is ambivalent).  An August 
2007 VA examiner opined that because there was no diagnosis 
of knee tendonitis prior to, during, or at separation from 
service, the disorder was not related to service.  This 
opinion is not probative because it incorrectly required 
medical evidence of an in-service diagnosis.  38 C.F.R. 
§ 3.303(b).  Dr. J.H. opined that the knee degenerative joint 
disease was due to flat feet which can lead to degeneration.  
The opinion is not probative because its rationale is based 
on an erroneous diagnosis of knee degenerative joint disease.  
Further, there is no indication that Dr. J.H. considered the 
veteran's complete record.  See Guerrieri, 4 Vet. App. at 
470-71.  The opinion from Dr. J.H. is also outweighed by 
negative August 2005 and December 2007 VA examination 
reports.

The Board finds that the evidence of record also fails to 
support a finding of service connection for bilateral plantar 
fasciitis, to include as secondary to service-connected pes 
planus.  There is currently diagnosed bilateral plantar 
fasciitis.  Degmetich, 104 F.3d at 1333.  Although there is 
in-service evidence of pes planus and ankle swelling, there 
is no in-service medical evidence of plantar fasciitis.  
Hickson, 12 Vet. App. at 253.  The veteran has provided 
competent testimony of in-service foot pain, however.  Barr, 
21 Vet. App. at 307.  Nevertheless, the other evidence of 
record does not demonstrate that bilateral plantar fasciitis 
is related to active service or to bilateral pes planus.  
Hickson, 12 Vet. App. at 253; Allen, 7 Vet. App. at 448.  The 
December 2007 VA examiner opined, upon a review of the claims 
file and physical examination of the veteran, that plantar 
fasciitis was less likely than not related to active service 
or pes planus, noting that plantar fasciitis was only 
recently diagnosed, that it was more likely due to his 
occupational history of prolonged standing, and that his pes 
planus was mild and there was no altered gait that would 
result in aggravation.  Prejean, 13 Vet. App. at 448-9; 
Guerrieri, 4 Vet. App. at 470-71.  Added to this opinion is 
the August 2005 VA examination report, which included the 
opinion that bilateral plantar fasciitis was not related to 
military service.

Importantly, the other medical opinions of record are not 
highly probative.  Madden, 125 F.3d at 1481.  A July 2007 VA 
examiner opined that there was insufficient in-service 
documentation to conclude that bilateral plantar fasciitis 
was related to active service.  This opinion is not probative 
because it incorrectly required medical documentation of an 
in-service injury.  38 C.F.R. § 3.303(b).  The opinion from 
Dr. J.H. addressed whether the veteran's ankle degenerative 
joint disease was due to active service or pes planus.  It 
did not address the etiology of the veteran's bilateral 
plantar fasciitis and is thus not probative.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that 
competent evidence is that which is probative or tends to 
establish the proposition that it is offered to prove).

Further, in addition to the negative VA nexus opinions, the 
thirty year lapse in time between the veteran's active 
service and the first evidence of treatment for knee 
disability or plantar fasciitis also weighs against his claim 
that his current knee problems and plantar fasciitis are 
related to his active service, to include prolonged marching 
and exercise.  The Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The lay statements and testimony of the veteran along with 
the lay statements of his friends and family have also been 
considered.  These statements of record do not support a 
relationship between the veteran's bilateral knee tendonitis 
and/or plantar fasciitis and active service or pes planus.  
The veteran's testimony that his knee tendonitis and plantar 
fasciitis was due to repetitive injuries in service or to an 
altered gait caused by his service-connected pes planus is 
not competent.  Barr, 21 Vet. App. at 307.  Likewise, the 
veteran's sister's testimony that boot camp injured the 
veteran's knee and feet is not competent.  Barr, 21 Vet. App. 
at 307.  D.O. and R.G.L. both stated that the veteran had had 
knee and foot problems since service discharge.  These lay 
statements are competent and credible but they do not provide 
competent medical evidence that the veteran's current 
tendonitis and plantar fasciitis are the same conditions as 
his foot and knee pains during service or since service 
discharge.  Clyburn, 12 Vet. App. at 301-02 (noting that if 
condition is not capable of lay observation, medical evidence 
of a nexus is required); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (holding that a lay witness is competent to 
testify to that which the witness has actually observed and 
is within the realm of his personal knowledge).

As noted above, lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, while there is competency in testimony and 
statements as to the veteran experiencing pain of the feet 
and knees since service is competent, the Board finds that 
the statements our outweighed by the service, post-service 
treatment records (indicating the disorders began years after 
service), and the two negative VA medical opinions cited 
above.  The Board finds it to be particularly significant the 
veteran first filed a claim for service connection for 
arthritis in February 2001, almost two decades after leaving 
service and over 16 years after filing a claim for a number 
disabilities just prior to separation from service.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

Finally, the articles and the statement of principles are not 
competent to provide a nexus between the knee disorder or 
plantar fasciitis and service or pes planus because they do 
not reflect the specifics of the veteran's case and are not 
combined with a medical opinion.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998) (holding that a medical article or 
treatise can provide support for a claim, but must be 
combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships).  

Accordingly, service connection for a bilateral knee disorder 
and plantar fasciitis, to include as secondary to bilateral 
pes planus, is denied.  In reaching these decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral plantar fasciitis, to 
include as secondary to service-connected bilateral pes 
planus, is denied.

Service connection for a bilateral knee disorder, to include 
as secondary to service-connected bilateral pes planus, is 
denied.



			
                M. SABULSKY                                        
ROBERT E. SULLIVAN
	             Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


